DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
1. This office action is in response to communications filed 9/21/2021 Claims 1, 3, 4, 11, 13, 14, and 20 are amended. Claims 2, 5, 6, 7, 9, 10, 12, 15, 16, 17, 19 are original. Claims 8, 18 are cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-17, 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

1. 	Claims 1-7, 9-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2018/0356945, Gannon et al. (hereinafter Gannon) in view of U.S. Patent 10331312, Napolitano et al. (hereinafter Napolitano).

2. 	Regarding Claim 1, Gannon discloses A method, comprising:
 	Receiving ([0040], receive touch-input or the like), at an information handling device comprising a digital assistant (Figs. 1A-1C, 2A-2B, 3; 100 multifunctional device), a user command ([0028], touch sensitive surface command), wherein the digital assistant is providing a current output (e.g. playing music, see spec [0013]; [0081], the speaker 204 volume)
 	determining whether an attribute of the current output should be modified, wherein the determining is based on a content type of the current output ([0081], the speaker 204 volume (examiner equates volume to attribute) automatically adjusts based on ambient noise detected (Examiner equates ambient noise to content type) via microphone 208 for video playback (e.g., volume is higher when ambient noise is louder, and volume is lower when ambient noise is quieter)) and a request type (see spec [0028], e.g. pausing a movie) of the command ([0070], play and pause for a video), wherein the content type comprises of one of: a steaming content ([0069], streaming media ) and a non-streaming content ([0031], download, and "play" the first media item from that source. Examiner notes the downloaded content is saved in memory which user can access to play content) and the request type comprises one of: a background request (see spec [0028], without interrupting current output, i.e. typing into search instead of using Siri which interrupts audio from media) and a foreground request (see spec [0028], provide an audible output and interrupt the current output. Examiner notes, that Siri interrupts the current output by reducing the volume of the current output when listening to the voice command i.e. Siri) wherein the determining comprises determining the attribute should not be modified based upon determining at least one of: the content type comprises a non-streaming content and the request type comprises a background request (Examiner notes that if Siri is not used, then a user operating the device can use touch command without interrupting the volume of current media output on the same device); and
 	providing a response to the user command ([0036], a dimmer control for manual control of the brightness of screen 202. Display device responds by having the brightness reduced),
 	wherein the providing comprises modifying, responsive to determining that an attribute should be modified, an attribute of the current output during provision of the response, wherein the modification and the attribute to be modified are based on the content type and the request type ([0036], to modulate audio volume when device 100 is used to play a media item 102 associated with audio. Examiner notes that a user can change the volume noise manually based on their preference to the movie/music); and
 	wherein the providing comprises continuing the current output with no modification responsive to determining that an attribute should not be modified ([0070], pause for a video. Examiner notes that if a video is paused then there is no sound being played, which would require no modification for sound).
 	However, Gannon does not explicitly disclose wherein the providing the response comprises minimizing a disruption of the current output;
 	Napolitano teaches wherein the providing the response comprises minimizing a disruption of the current output (Col. 26 Lines 63-67, the amplitude of the audio is not reduced in response to detecting the user input or in accordance with a determination that the user input corresponds to a first input type. This can be desirable to reduce disruption to the consumption of media content 602 being played. Col. 51 lines 31-40, process 700 can intelligently adjust the level of intrusiveness of the output depending on the nature of the user intent. This enables convenient access to the services of the digital assistant while reducing undesirable disruption during consumption of media content, which improves overall user experience.)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multifunctional device as taught in Gannon with the process 700 of the media device as taught in Napolitano for the purposes of minimizing disruption to the user's consumption of media content, resulting in an improved user experience (Col. 4 Line 65-Col. 5 line 2).
 	
3. 	Regarding Claim 2, Gannon discloses The method of claim 1, wherein the content type of the current output comprises streaming content ([0029], streaming video and audio; Fig. 13B; [0087], a remote-view video stream 1312 generated by camera 206 at the other device 100 showing the first user.

4. 	Regarding Claim 3, Gannon discloses The method of claim 2, wherein the request type is a background request (see spec [0028], without interrupting current output, i.e. typing into search instead of using Siri which interrupts audio from media) and comprises a command identifying an action for the digital assistant to perform ([0070], pausing a movie or music); and
 	wherein the determining comprises determining that an attribute should not be modified ([0070], pause for a video. Examiner notes that if a video is paused then there is no sound being played, which would require no modification for sound).

5. 	Regarding Claim 4, Gannon discloses The method of claim 2, wherein the request type is a foreground request (see spec [0028], provide an audible output and interrupt the current output. Examiner notes, that Siri interrupts the current output by reducing the volume of the current output when listening to the voice command i.e. Siri) and comprises a query requiring an audible response from the digital assistant; and
 	wherein the determining comprises determining that an attribute should be modified ([0081], the speaker 204 volume (examiner equates volume to attribute) automatically adjusts based on ambient noise detected via microphone 208 for video playback (e.g., volume is higher when ambient noise is louder, and volume is lower when ambient noise is quieter)).

6. 	Regarding Claim 5, Gannon discloses The method of claim 4, wherein the modifying an attribute comprises modifying at least one attribute selected from the group consisting of: 
 	output volume (Fig. 2B: 222; [0036], physical controls 222 may provide a slider for scalar user input, e.g., to modulate audio volume when device 100 is used to play a media item 102 associated with audio), output speed, and output playback, to minimize the user missing the streaming content.

7. 	Regarding Claim 6, Gannon discloses The method of claim 4, comprising resuming, after providing the response, the current output with the attribute unmodified ([0070], pause for a video. Examiner notes that if a video is paused then there is no sound being played, which would require no modification for sound).

8. 	Regarding Claim 7, Gannon discloses The method of claim 6, wherein the resuming comprises rewinding the current output a predetermined time period ([0035], two taps of dial 214 rewinds the channel to display the previous media item 102).

9. 	Regarding Claim 9, Gannon discloses The method of claim 1, wherein the attribute is modified based upon a noise level of an environment surrounding the digital assistant ([0081], the speaker 204 volume (examiner equates volume to attribute) automatically adjusts based on ambient noise detected via microphone 208 for video playback (e.g., volume is higher when ambient noise is louder, and volume is lower when ambient noise is quieter)).

10. 	Regarding Claim 10, Gannon discloses The method of claim 1, wherein the modification and the attribute are configured by the user (Fig. 2B: 222; [0036], physical controls 222 may provide a slider for scalar user input, e.g., to modulate audio volume when device 100 is used to play a media item 102 associated with audio).

11. 	Regarding Claim 11, Gannon discloses An information handling device (device 100), comprising:
 	a digital assistant (Fig. 2A, device 100, [0033]);
 	a processor (Fig. 4: 404 processors);
 	a memory device that stores instructions executable by the processor (Fig 4: 402 memory, [0038]) to:
 	receive, at the digital assistant, a user command, wherein the digital assistant is providing a current output ([0036], Device 100 may include one or more ports for receiving data. a dimmer control for manual control of the brightness of screen 202); 	
 	determine whether an attribute of the current output should be modified, wherein the determining is based on a content type of the current output and a request type of the command ([0081], the speaker 204 volume (examiner equates volume to attribute) automatically adjusts based on ambient noise detected via microphone 208 for video playback (e.g., volume is higher when ambient noise is louder, and volume is lower when ambient noise is quieter)), wherein the content type comprises of one of: a steaming content ([0069], streaming media) and a non-streaming content ([0031], download, and "play" the first media item from that source. Examiner notes the downloaded content is saved in memory which user can access to play content) and the request type comprises one of: a background request (see spec [0028], without interrupting current output, i.e. typing into search instead of using Siri which interrupts audio from media) and a foreground request (see spec [0028], provide an audible output and interrupt the current output. Examiner notes, that Siri interrupts the current output by reducing the volume of the current output when listening to the voice command i.e. Siri), wherein the determining comprises determining the attribute should not be modified based upon determining at least one of: the content type comprises a non-streaming content and the request type comprises a background request (Examiner notes that if Siri is not used, then a user operating the device can use touch command without interrupting the volume of current media output on the same device); and
 	provide a response to the user command ([0036], a dimmer control for manual control of the brightness of screen 202. Display device responds by having the brightness reduced), wherein to provide the response comprises minimizing a disruption of the current output;
 	wherein the instructions executable by the processor to provide comprise instructions executable by the processor to modify (Fig 4: 404 processors), responsive to determining that an attribute should be modified, an attribute of the current output during provision of the response, wherein the modification and the attribute to be modified are based on the content type and the request type ([0036], to modulate audio volume when device 100 is used to play a media item 102 associated with audio. Examiner notes that a user can change the volume noise manually based on their preference to the movie/music); and
 	wherein the instructions executable by the processor to provide comprise instructions executable by the processor to continue the current output with no modification responsive to determining that an attribute should not be modified ([0070], pause for a video. Examiner notes that if a video is paused then there is no sound being played, which would require no modification for sound).
 	However, Gannon does not explicitly disclose wherein the providing the response comprises minimizing a disruption of the current output;
 	Napolitano teaches wherein the providing the response comprises minimizing a disruption of the current output (Col. 26 Lines 63-67, the amplitude of the audio is not reduced in response to detecting the user input or in accordance with a determination that the user input corresponds to a first input type. This can be desirable to reduce disruption to the consumption of media content 602 being played. Col 51 lines 31-40, process 700 can intelligently adjust the level of intrusiveness of the output depending on the nature of the user intent. This enables convenient access to the services of the digital assistant while reducing undesirable disruption during consumption of media content, which improves overall user experience.)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multifunctional device as taught in Gannon with the process 700 of the media device as taught in Napolitano for the purposes of minimizing disruption to the user's consumption of media content, resulting in an improved user experience (Col. 4 Line 65-Col. 5 line 2).

12. 	Claim 12 is a device claim, rejected with respect to the same limitation as the method claim 2.
13. 	Claim 13 is a device claim, rejected with respect to the same limitation as the method claim 3.
14. 	Claim 14 is a device claim, rejected with respect to the same limitation as the method claim 4.
15. 	Claim 15 is a device claim, rejected with respect to the same limitation as the method claim 5.
16. 	Claim 16 is a device claim, rejected with respect to the same limitation as the method claim 6.
17. 	Claim 17 is a device claim, rejected with respect to the same limitation as the method claim 7.
18. 	Claim 19 is a device claim, rejected with respect to the same limitation as the method claim 9.

19. 	Regarding Claim 20, Gannon discloses A product (Fig. 2A, device 100, [0033]), comprising:
 	a storage device that stores code ([0120], A storage device 1410, the code being executable by a processor ([0121], storage medium from which processor 1404 can read, is provided and coupled to the bus 1406 for storing information and instructions (e.g., operating systems, applications programs, and the like)) and comprising:
 	code that receives, at an information handling device comprising a digital assistant, a user command, wherein the digital assistant is providing a current output ([0036], Device 100 may include one or more ports for receiving data. a dimmer control for manual control of the brightness of screen 202);
 	code that determines whether an attribute of the current output should be modified, wherein the determining is based on a content type of the current output and a request type of the command ([0081], the speaker 204 volume (examiner equates volume to attribute) automatically adjusts based on ambient noise detected via microphone 208 for video playback (e.g., volume is higher when ambient noise is louder, and volume is lower when ambient noise is quieter)), wherein the content type comprises of one of: a steaming content and a non-streaming content ([0031], download, and "play" the first media item from that source. Examiner notes the downloaded content is saved in memory which user can access to play content) and the request type comprises one of: a background request (see spec [0028], without interrupting current output, i.e. typing into search instead of using Siri which interrupts audio from media) and a foreground request (see spec [0028], provide an audible output and interrupt the current output. Examiner notes, that Siri interrupts the current output by reducing the volume of the current output when listening to the voice command i.e. Siri), wherein the determining comprises determining the attribute should not be modified based upon determining at least one of: the content type comprises a non-streaming content and the request type comprises a background request (Examiner notes that if Siri is not used, then a user operating the device can use touch command without interrupting the volume of current media output on the same device); and
 	code that provides a response to the user command ([0036], a dimmer control for manual control of the brightness of screen 202. Display device responds by having the brightness reduced), wherein the code that provides the response comprises minimizing a disruption of the current output;
 	wherein the code that provides comprises code that modifies, responsive to determining that an attribute should be modified, an attribute of the current output during provision of the response, wherein the modification and the attribute to be modified are based on the content type and the request type ([0036], to modulate audio volume when device 100 is used to play a media item 102 associated with audio. Examiner notes that a user can change the volume noise manually based on their preference to the movie/music); and
 	wherein the code that provides comprises code that continues the current output with no modification responsive to determining that an attribute should not be modified ([0070], pause for a video. Examiner notes that if a video is paused then there is no sound being played, which would require no modification for sound).
 	However, Gannon does not explicitly disclose wherein the code that provides the response comprises minimizing a disruption of the current output;
 	Napolitano teaches wherein the code that provides the response comprises minimizing a disruption of the current output (Col. 26 Lines 63-67, the amplitude of the audio is not reduced in response to detecting the user input or in accordance with a determination that the user input corresponds to a first input type. This can be desirable to reduce disruption to the consumption of media content 602 being played. Col 51 lines 31-40, process 700 can intelligently adjust the level of intrusiveness of the output depending on the nature of the user intent. This enables convenient access to the services of the digital assistant while reducing undesirable disruption during consumption of media content, which improves overall user experience.)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multifunctional device as taught in Gannon with the process 700 of the media device as taught in Napolitano for the purposes of minimizing disruption to the user's consumption of media content, resulting in an improved user experience (Col. 4 Line 65-Col. 5 line 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422